DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“solution comprising:” in line 2 should read “solution, comprising:”.
“the cyclic” in line 16 should read “a cyclic”.
“valve,” in line 17 should read “valve, and”.
Claim 3 is objected to because of the following informality: “cylinder” in line 5 should read “the cylinder”.
Claim 4 is objected to because of the following informalities:
“the control of rotation” in line 5 should read “rotation” (because claim 4 currently recites “control panel controls…the control of rotation”, which is redundant).
“operation signal” in line 6 should read “operation signals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a piston" in line 16. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the piston mentioned in line 10 of the claim or a totally new piston. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the piston”.
Claim 2 recites the limitation "an up-open status" in lines 11-12. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the up-open status mentioned in line 8 of the claim or a totally new up-open status. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the up-open status”.
Claim 2 recites the limitation "a down-open status" in lines 17-18. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the down-open status mentioned in line 14 of the claim or a totally new down-open status. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the down-open status”.
Claim 3 recites the limitation "the entrance of cylinder" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an entrance of the cylinder”.
Claims 2-5 are rejected as being indefinite because they depend from claim 1.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a soft capsule manufacturing apparatus for controlling the injection of core solution, comprising: a core solution injection unit comprising an injection controller and a driving device for the injection controller comprising a servo motor for producing pivot rotation and a pivot rotation gear for transferring the pivot rotation to a piston located on an inner part of a cylinder; and a control panel, wherein said injection controller controls an injection amount, an injection interval or an injection rate of the core solution, using a cyclic movement of the piston and the operation of a three-way solenoid valve, and wherein the 
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art. Please note that the closest prior art references found by the examiner have been listed in the PTO-892 form.
Regarding claims 2-5, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/TANZIM IMAM/
Examiner, Art Unit 3731